DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 11/11/2021, where claims 1-19 are currently pending.


Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claim 16 is deemed to be directed to a nonobvious improvement over the invention described in US Patent Application Pub. No. 20140279050 (Makar) in view of US Patent Application Pub. No. 20120209673 (Park) and US Patent Application Pub. No. 20180219921 (Baer).  The claims comprises a interactive conversational GUI that uses machine learning to track every user interaction with icons and content provided to the user, periodically send related content to the user via a messaging application, user provides response to the interactive conversational GUI either through textual or voice response, which is then analyzed using the natural language processing to provide a visual or audible response to another device owned by the user after determining that the user’s device has been shut down for an extended period of time and then re-booted.  This provides benefit of automatically determine that the user is no longer using a particular device for a long time and reroute the information to another device of the user so that the conversation can continue without additional input from the user in the context of claim 16 as a whole.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 3, 4, 14, and 17-19 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 2-7 respectively of the Patent as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

This is an obviousness-type double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-8 are rejected under 35 U.S.C. 102 as being anticipated by Makar et al., (US 20140279050 A1) (hereinafter Makar).

Referring to claim 1, Makar teaches a networked computing device (“one or more users or client systems 102, 104, and 106 communicatively coupled over a communications infrastructure 110…A user system can include a wireless device (e.g., a cellular telephone, a mobile phone, a smartphone and other wireless communication devices such as tablet computers), a laptop/computer, a desktop computer, and other information processing systems”, ¶ [0053], fig. 1) comprising a processor and a display screen (“A user system can include a wireless device (e.g.,…smartphone”, ¶ [0053], fig. 1.  The examiner notes a smartphone inherently includes a processor and a display screen.), the computing device being configured to dynamically display a specific, structured interactive conversational graphical user interface (“chatbot chat window on a client system, according to the present invention”, ¶ [0057], fig. 2; “the chatbot in one example is customized dynamically to the specific user”, ¶ [0058], fig. 2) paired with a prescribed functionality directly related to the interactive conversational graphical user interface's structure (“This unique chat technology fuses self-learning, artificial intelligence with the popularity and ease of online messaging”, ¶ [0005]; “the present invention provides a method to present a browser-based chat and messaging window (‘chat window’) made to look like an instant   

Referring to claim 2, Makar further teaches the networked computing device of claim 1, further comprising a networked server having a processor and communicatively coupled to the computing device (“TeamSalesAgent server(s) 130 is also communicately coupled to the communications infrastructure 110.  The TeamSalesAgent server(s) 130 can be realized in a centralized fashion in one computer system or in a distributed fashion where different elements are spread across several interconnected computer systems”, ¶ [0054], fig. 1.  The examiner notes a computer inherently includes a processor.), the networked server including a user identification mechanism to identify a user of the networked computing device (“FIG. 8 is an example record 800 populated by the chat server with information including reason for discontinuing a transaction.  This information can be populated for a single user id through use of http cookies or other mechanisms”, ¶ [0111], fig. 8).  

Referring to claim 3, Makar further teaches the networked computing device of claim 2, further comprising the networked server including a profile for the user (“the chatBot system 750…routinely receives insights to end-user behavior including reasons "why" a transaction is being discontinued by the end-user.  These insights and other information are stored in database 760”, ¶ [0095], fig. 7; “FIG. 14A and FIG. 14B is table of information illustrating demographic information and behavioral information collected”, ¶ [0044], figs. 14A-B).

Referring to claim 4, Makar further teaches the networked computing device of claim 3, further comprising the networked server including a sponsorship engine configured to send an advertising icon to the user (The examiner notes both the published specification and the drawings lack any specific example and/or definition of an “advertising icon”.  At most, both the specification and the drawings described a “targeted advertisement (‘ad’) 210” in ¶ [0026] and figure 2, which corresponds to a banner style advertisement element.  As such, the examiner interprets the advertising icon as any visual element showing an advertisement.  Makar further teaches “The advertisement is selected based on the demographic information of the end user and the behavioral information of the end user…the advertisement is delivered to the end user via any of…a banner advertisement”, ¶ [0024]; “a message received by the chatbot from the end user is an explanation for discontinuing a transaction with the web retailer.  The advertisement selected from the advertisement database is selected based on the explanation received”, ¶ [0026].  The examiner notes, an advertisement is selected from a databased based on the message received by the chatbot from the user implies an engine, e.g., program logic, exists to determine a specific advertisement to be selected from a plurality of advertisements in the database based on the user’s inputted message.)

Referring to claim 5, Makar further teaches the networked computing device of claim 3, further comprising the networked server configured to send a personalized icon to the user (The examiner notes in ¶ [0026] of the published personalized icon” as element 205, which corresponds to an image of a person.  As such, the examiner interprets the personalized icon as visual element showing an image of a person.  Makar further teaches “A chatbot, typically with a messaging window, is presented on the end user system…The messaging window is customized to the end user based on of the demographic information and/or the behavioral information of the end user.  The messaging window is customized to include of one of…a picture of an agent”, ¶ [0022]; “The picture of the agent, in this example with the name Kim, or chatbot is shown along with a dialog box between Kim and a user”, ¶ [0059], fig. 2.)

Referring to claim 6, Makar further teaches the networked computing device of claim 5, further comprising the networked server including an engine configured to send content to the user (“The chat engine in chat server 752 using a predictive model 758 processes the informational context in the database 760 and selects a single direct response from a database of available responses 760 to the end-user”, ¶ [0087].  The examiner interprets the engine as the predictive model 758 and the content as the selected direct response of the available responses.)

Referring to claim 7, Makar further teaches the networked computing device of claim 6, further comprising the networked server configured with a machine learning engine to track every interaction the user has with the content and icons and to build a deep profile for the user (“The present invention is uniquely designed to interact with web retailer's customers with real agent reaction times as they give artificial intelligence engine uses the combination of Bayesian probability and statistics keyword selection, natural language parsing and regular expression processing.  Every client interaction is recorded and analyzed, and as a result of the analysis, changes in the answer database are made”, ¶ [0018]; “The end-user may then interact with the direct advertisement.  The end-user may respond to an interactive button on the advertisement...This interaction with the direct response advertisement(s) are used as explicit feedback…Feedback is transmitted back to the predictive model 728...The feedback information is used by the predictive model 728 to further refine future predictions about the optimal advertisements to deliver and maximize utilization of the advertising space 726”, ¶ [0082]; “This interaction with the direct response from the end-user via chat window 756 is used as explicit feedback and this context is updated in database 760…This feedback may include detailed information about a particular end-user's response to a direct advertisement…The feedback information is used by the predictive model 758 to further refine future predictions about the optimal responses or offers to deliver from the chat server 752 to the end-user through chat window 756”, ¶ [0088]).

Referring to claim 8, Makar further teaches the networked computing device of claim 7, further comprising the machine learning engine tracking interactions of other users with the content (“FIG. 1 is a diagram of the overall system 100 for managing deployment and reporting behavior of chatbots.  FIG. 1 shows one or more users or client systems 102, 104, and 106 communicatively coupled over a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Makar as applied to claim 8 above, and in view of Park, (US 20120209673 A1) (hereinafter Park).

Referring to claim 9, Makar teaches a chatbot system, including server(s), having a chat window, where the system records every user interaction including user responses to the chatbot’s responses and interaction with the targeted advertisement sent, and analyzed said recorded interaction using artificial intelligence engine to optimize the responses and advertisements sent to the user.  However, Makar does not periodically send related content to the users via a messaging application.
Park teaches periodically send related content to the users via a messaging application (“The invention further provides the merchant with advanced marketing options through Advanced Marketing Tools, which at this time, the merchant is also responsible for the cost of the marketing to provide more targeted promotions to the consumers”, ¶ [0027]; “Through Daily Deal Offer Tool tab at block 908E, CSP will send out daily emails along with one local deal over 50%”, ¶ [0120]).
Makar and Park are analogous art to the claimed invention because they are concerning with targeted advertising (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Makar and Park before them to modify the dynamic chatbot of Makar to incorporate the function of sending out daily deal through emails as taught by Park.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Park (¶ [0108]-[0129]), because the operation of sending daily deal through emails does not depend on the functionality of the dynamic chatbot.  That is the function of sending out daily deal through emails performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to further increase the effectiveness of the system in convincing the user to make a purchase.

claim 10, Makar further teaches the networked computing device of claim 9, further comprising the structure configured to receive a user response (“step 904 in which at least one chatbot is presented on a computer of a first party, such as end-user, as part of at least one messaging window of a web page document of a second party, an affiliate website.  Next in step 906, information is received from the computer of a first party, in response to the chatbot, wherein the information includes at least one explanation by the first party for discontinuing a transaction with the second party”, ¶ [0113], fig. 9).

Referring to claim 11, Makar further teaches the networked computing device of claim 10, further comprising the user response representing a textual response (“The sub-handler ‘Request’ or ‘User Question’ 566 handles general questions from a user typing in the Chat Window 500”, ¶ [0070], fig. 5) or a voice response.  

Referring to claim 12, Makar further teaches the networked computing device of claim 11, further comprising the prescribed functionality utilizing natural language processing (“The patented artificial intelligence engine uses the combination of Bayesian probability and statistics keyword selection, natural language parsing and regular expression processing”, ¶ [0018]; “The response from the end-user is reviewed using a combination of scripting and artificial intelligence”, ¶ [0019]).

Referring to claim 13, Makar further teaches the networked computing device of claim 12, further comprising the natural language processing causing transformation of the textual response into a specifically dynamic visually or audibly perceptible and responsive answer (“The messaging interaction between the end user and the chatbot server continues.  The chatbot server receives a message from end user via the messaging window.  Keywords are identified in the message.  A response is selected based on the keywords identified in the message.  The response is sent from the chatbot to the end user”, ¶ [0025]; “To avoid the appearance of being too fast responding to a user question, a message on the chat box chat window "agent is typing" is displayed in step 438 and typing timer is set in step 440 before presenting the response 442 to the end-user”, ¶ [0068], fig. 4).

Referring to claim 14, Makar further teaches the networked computing device of claim 13, further comprising the responsive answer being automatically sent to the user's messenger (“The messaging interaction between the end user and the chatbot server continues.  The chatbot server receives a message from end user via the messaging window.  Keywords are identified in the message.  A response is selected based on the keywords identified in the message.  The response is sent from the chatbot to the end user”, ¶ [0025], fig. 2) or email account.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makar in view of Park as applied to claim 13 above, and further in view of Baer et al., (US 20180219921 A1) (hereinafter Baer).

claim 15, Makar in view of Park teach a chatbot system, including server(s), having a chat window, where the system records every user interaction including user responses to the chatbot’s responses and interaction with the targeted advertisement sent, and analyzed said recorded interaction using artificial intelligence engine to optimize the responses and advertisements sent to the user.  However, Makar in view of Park do not explicitly teach the responsive answer being automatically sent to another computing device owned by the user.
Baer teaches the responsive answer being automatically sent to another computing device owned by the user (“It should be mentioned that the user may have several devices, e.g., a PC hosting chat application A, and a mobile device hosting chat application B”, ¶ [0029], fig. 3; “(102) The bot framework 305 storing a state of the session in database 307, wherein the session state includes identification information (id.  info.) identifying the ongoing dialogue…The identification information includes an identifier that, if determined to be valid, will make it possible to identify one or more sessions or dialogues that are to be continued.  The identification information may include a user id.”, ¶ [0033], fig. 3; “(103) The user (device) initiating a transfer of the dialogue to the second chat platform, platform B 304”, ¶ [0035], fig. 3; “(106) The user (device) then initiating a new session over chat platform B 304 associated with chat application B 302, and inputs the id. information received earlier for continuing the dialogue where it stopped at the chat platform A 303”, ¶ [0038], fig. 3).
Makar, Park, and Baer are analogous art to the claimed invention because they are concerning with machine human interface (i.e. same field of endeavor).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10708216 (Rao) – discloses a conversational user interface with artificial intelligence to enable efficient messaging within group message threads.
US 20200044998 (Jeon) – discloses a method, a system, and a server for providing advertisement in instant message service including a quizbot.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144